 

Exhibit 10.5

 

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT (as it may from time to time
be amended and including all exhibits referenced herein, this “Agreement”),
dated as of July 30, 2020, is entered into by and among CC Neuberger Principal
Holdings II, a Cayman Islands exempted company (the “Company”), and CC Neuberger
Principal Holdings II Sponsor LLC, a Delaware limited liability company (the
“Purchaser”).

 

WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one Class A
ordinary share of the Company, par value $0.0001 per share (each, a “Share”),
and one-fourth of one redeemable warrant, each whole warrant entitling the
holder to purchase one Share at an exercise price of $11.50 per Share, as set
forth in the Company’s Registration Statements on Form S-1, filed with the U.S.
Securities and Exchange Commission (the “SEC”), File Numbers 333-239875 and
333-240217, under the Securities Act of 1933, as amended (the “Securities Act”).

 

WHEREAS, the Purchaser has agreed to purchase an aggregate of 16,400,000
redeemable warrants (and up to 2,160,000 additional redeemable warrants if the
underwriters in the Public Offering exercise their option to purchase additional
units in full) (the “Private Placement Warrants”), each Private Placement
Warrant entitling the holder to purchase one Share at an exercise price of
$11.50 per Share, at a price of $1.00 per warrant.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.               Authorization, Purchase and Sale; Terms of the Private
Placement Warrants.

 

A.             Authorization of the Private Placement Warrants. The Company has
duly authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.

 

B.              Purchase and Sale of the Private Placement Warrants.

 

(i)                 On the date of the consummation of the Public Offering (the
“IPO Closing Date”), the Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, 16,400,000 Private Placement Warrants
at a price of $1.00 per warrant for an aggregate purchase price of $16,400,000
(the “Purchase Price”). The Purchaser shall pay the Purchase Price by wire
transfer of immediately available funds in the following amounts: (i) $2,000,000
to or on behalf of the Company to the account(s) chosen by the Company, and (ii)
$14,400,000 to the trust account maintained by Continental Stock Transfer &
Trust Company, acting as trustee (the “Trust Account”), in each case in
accordance with the Company’s wiring instructions, at least one (1) business day
prior to the IPO Closing Date. On the IPO Closing Date, subject to the receipt
of funds pursuant to the immediately prior sentence, the Company, at its option,
shall deliver a certificate evidencing the Private Placement Warrants purchased
on such date duly registered in the Purchaser’s name to the Purchaser or effect
such delivery in book-entry form.

 



 

 

 

(ii)                 On the date of the closing of the option to purchase
additional units, if any, in connection with the Public Offering or on such
earlier time and date as may be mutually agreed by the Purchaser and the Company
(the “Option Closing Date”, and each Option Closing Date (if any) and the IPO
Closing Date, a “Closing Date”), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, up to 2,160,000
Private Placement Warrants (or, to the extent the option to purchase additional
units is not exercised in full, a lesser number of Private Placement Warrants in
proportion to portion of the option that is exercised) at a price of $1.00 per
warrant for an aggregate purchase price of up to $2,160,000 (the “Option
Purchase Price”). The Purchaser shall pay the Option Purchase Price in
accordance with the Company’s wire instruction by wire transfer of immediately
available funds to the Trust Account, at least one (1) business day prior to the
Option Closing Date. On the Option Closing Date, subject to the receipt of funds
pursuant to the immediately prior sentence, the Company shall, at its option,
deliver a certificate evidencing the Private Placement Warrants purchased on
such date duly registered in the Purchaser’s name to the Purchaser or effect
such delivery in book-entry form.

 

C.               Terms of the Private Placement Warrants.

 

(i)                 Each Private Placement Warrant shall have the terms set
forth in a Warrant Agreement to be entered into by the Company and a warrant
agent in connection with the Public Offering (the “Warrant Agreement”).

 

(ii)                 On or prior to the IPO Closing Date, the Company and the
Purchaser shall enter into a registration and shareholder rights agreement (the
“Registration and Shareholder Rights Agreement”) pursuant to which the Company
will grant certain registration rights to the Purchaser relating to the Private
Placement Warrants and the Shares underlying the Private Placement Warrants.

 

Section 2.               Representations and Warranties of the Company. As a
material inducement to the Purchaser to enter into this Agreement and purchase
the Private Placement Warrants, the Company hereby represents and warrants to
the Purchaser (which representations and warranties shall survive each Closing
Date) that:

 

A.              Incorporation and Corporate Power. The Company is an exempted
company duly incorporated, validly existing and in good standing under the laws
of the Cayman Islands and is qualified to do business in every jurisdiction in
which the failure to so qualify would reasonably be expected to have a material
adverse effect on the financial condition, operating results or assets of the
Company. The Company possesses all requisite corporate power and authority
necessary to carry out the transactions contemplated by this Agreement and the
Warrant Agreement.

 



2

 

 

B.                 Authorization; No Breach.

 

(i)                 The execution, delivery and performance of this Agreement
and the Private Placement Warrants have been duly authorized by the Company as
of the Closing Date. This Agreement constitutes the valid and binding obligation
of the Company, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law). Upon
issuance in accordance with, and payment pursuant to, the terms of the Warrant
Agreement and this Agreement, the Private Placement Warrants will constitute
valid and binding obligations of the Company, enforceable in accordance with
their terms as of the Closing Date.

 

(ii)                 The execution and delivery by the Company of this Agreement
and the Private Placement Warrants, the issuance and sale of the Private
Placement Warrants, the issuance of the Shares upon exercise of the Private
Placement Warrants and the fulfillment of and compliance with the respective
terms hereof and thereof by the Company, do not and will not as of the Closing
Date (a) conflict with or result in a breach of the terms, conditions or
provisions of, (b) constitute a default under, (c) result in the creation of any
lien, security interest, charge or encumbrance upon the Company’s share capital
or assets under, (d) result in a violation of, or (e) require any authorization,
consent, approval, exemption or other action by or notice or declaration to, or
filing with, any court or administrative or governmental body or agency pursuant
to the memorandum and articles of association of the Company (in effect on the
date hereof or as may be amended prior to completion of the Public Offering) or
any material law, statute, rule or regulation to which the Company is subject,
or any agreement, order, judgment or decree to which the Company is subject,
except for any filings required after the date hereof under federal or state
securities laws.

 

C.                 Title to Securities. Upon issuance in accordance with, and
payment pursuant to, the terms hereof and the Warrant Agreement, and upon
registration in the Company’s register of members, the Shares issuable upon
exercise of the Private Placement Warrants will be duly and validly issued,
fully paid and nonassessable. On the date of issuance of the Private Placement
Warrants, the Shares issuable upon exercise of the Private Placement Warrants
shall have been reserved for issuance. Upon issuance in accordance with, and
payment pursuant to, the terms hereof and the Warrant Agreement, and upon
registration in the Company’s register of members, the Purchaser will have good
title to the Private Placement Warrants purchased by it and the Shares issuable
upon exercise of such Private Placement Warrants, free and clear of all liens,
claims and encumbrances of any kind, other than (i) transfer restrictions
hereunder and under the other agreements contemplated hereby, (ii) transfer
restrictions under federal and state securities laws, and (iii) liens, claims or
encumbrances imposed due to the actions of the Purchaser.

 

D.                Governmental Consents. No permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby.

 



3

 

 

E.                 Regulation D Qualification. Neither the Company nor, to its
actual knowledge, any of its affiliates, members, officers, directors or
beneficial shareholders of 20% or more of its outstanding securities, has
experienced a disqualifying event as enumerated pursuant to Rule 506 (d) of
Regulation D under the Securities Act.

 

Section 3.               Representations and Warranties of the Purchaser. As a
material inducement to the Company to enter into this Agreement and issue and
sell the Private Placement Warrants to the Purchaser, the Purchaser hereby
represents and warrants to the Company (which representations and warranties
shall survive each Closing Date) that:

 

A.                Organization and Requisite Authority. The Purchaser possesses
all requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.

 

B.                 Authorization; No Breach.

 

(i)                 This Agreement constitutes a valid and binding obligation of
the Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)                 The execution and delivery by the Purchaser of this
Agreement and the fulfillment of and compliance with the terms hereof by the
Purchaser does not and shall not as of each Closing Date (a) conflict with or
result in a breach by the Purchaser of the terms, conditions or provisions of,
(b) constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Purchaser’s equity or assets under, (d)
result in a violation of, or (e) require authorization, consent, approval,
exemption or other action by or notice or declaration to, or filing with, any
court or administrative or governmental body or agency pursuant to the
Purchaser’s organizational documents in effect on the date hereof or as may be
amended prior to completion of the contemplated Public Offering, or any material
law, statute, rule or regulation to which the Purchaser is subject, or any
agreement, instrument, order, judgment or decree to which the Purchaser is
subject, except for any filings required after the date hereof under federal or
state securities laws.

 

C.                 Investment Representations.

 

(i)                 The Purchaser is acquiring the Private Placement Warrants
and, upon exercise of the Private Placement Warrants, the Shares issuable upon
such exercise (collectively, the “Securities”) for its own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii)                 The Purchaser is an “accredited investor” as such term is
defined in Rule 501(a)(3) of Regulation D, and the Purchaser has not experienced
a disqualifying event as enumerated pursuant to Rule 506(d) of Regulation D
under the Securities Act.

 



4

 

 

(iii)                 The Purchaser understands that the Securities are being
offered and will be sold to it in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations and warranties of the Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of the Purchaser to acquire such Securities.

 

(iv)                 The Purchaser did not decide to enter into this Agreement
as a result of any general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D under the Securities Act.

 

(v)                 The Purchaser has been furnished with all materials relating
to the business, finances and operations of the Company and materials relating
to the offer and sale of the Securities which have been requested by the
Purchaser. The Purchaser has been afforded the opportunity to ask questions of
the executive officers and directors of the Company. The Purchaser understands
that its investment in the Securities involves a high degree of risk and it has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.

 

(vi)                 The Purchaser understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities by the Purchaser nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(vii)                 The Purchaser understands that: (a) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (1) subsequently registered thereunder or (2) sold in reliance on an
exemption therefrom; and (b) except as specifically set forth in the
Registration and Shareholder Rights Agreement, neither the Company nor any other
person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder. In this regard, the Purchaser understands that the SEC
has taken the position that promoters or affiliates of a blank check company and
their transferees, both before and after an initial Business Combination, are
deemed to be “underwriters” under the Securities Act when reselling the
securities of a blank check company. Based on that position, Rule 144 adopted
pursuant to the Securities Act would not be available for resale transactions of
the Securities despite technical compliance with the requirements of such Rule,
and the Securities can be resold only through a registered offering or in
reliance upon another exemption from the registration requirements of the
Securities Act.

 



5

 

 

(viii)                 The Purchaser has such knowledge and experience in
financial and business matters, knows of the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time. The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities. The
Purchaser can afford a complete loss of its investments in the Securities.

 

(ix)                 The Purchaser understands that the Private Placement
Warrants shall bear the legend substantially in the form set forth in the
Warrant Agreement.

 

Section 4.               Conditions of the Purchaser’s Obligations. The
obligations of the Purchaser to purchase and pay for the Private Placement
Warrants are subject to the fulfillment, on or before each Closing Date, of each
of the following conditions:

 

A.                Representations and Warranties. The representations and
warranties of the Company contained in Section 2 shall be true and correct at
and as of the Closing Date as though then made.

 

B.                 Performance. The Company shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by it on or before such Closing
Date.

 

C.                 No Injunction. No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

D.                Warrant Agreement and Registration and Shareholder Rights
Agreement. The Company shall have entered into the Warrant Agreement, in the
form of Exhibit A hereto, and the Registration and Shareholder Rights Agreement,
in the form of Exhibit B hereto, in each case on terms satisfactory to the
Purchaser.

 

Section 5.               Conditions of the Company’s Obligations. The
obligations of the Company to the Purchaser under this Agreement are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A.                Representations and Warranties. The representations and
warranties of the Purchaser contained in Section 3 shall be true and correct at
and as of such Closing Date as though then made.

 

B.                 Performance. The Purchaser shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by the Purchaser on or before such
Closing Date.

 



6

 

 

C.                 Corporate Consents. The Company shall have obtained the
consent of its Board of Directors authorizing the execution, delivery and
performance of this Agreement and the Warrant Agreement and the issuance and
sale of the Private Placement Warrants hereunder.

 

D.                No Injunction. No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

E.                 Warrant Agreement. The Company shall have entered into the
Warrant Agreement.

 

Section 6.               Termination. This Agreement may be terminated at any
time after December 31, 2020 upon the election by either the Company or the
Purchaser upon written notice to the other party if the closing of the Public
Offering does not occur prior to such date.

 

Section 7.               Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Closing Date.

 

Section 8.               Miscellaneous.

 

A.                Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignments by the Purchaser to
affiliates thereof (including, without limitation one or more of its members).

 

B.                 Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

C.                 Counterparts. This Agreement may be executed simultaneously
in two or more counterparts, none of which need contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same agreement. Signatures to this Agreement transmitted via facsimile
or e-mail shall be valid and effective to bind the party so signing.

 

D.                Descriptive Headings; Interpretation. The descriptive headings
of this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.



 

E.                 Governing Law. This Agreement shall be deemed to be a
contract made under the laws of the State of New York and for all purposes shall
be construed in accordance with the internal laws of the State of New York.

 

F.                  Amendments. This Agreement may not be amended, modified or
waived as to any particular provision, except by a written instrument executed
by the parties hereto.

 

[Signature page follows]

 



7

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

  COMPANY:       CC NEUBERGER PRINCIPAL HOLDINGS II       By: /s/ Matthew Skurbe
    Name: Matthew Skurbe     Title: Chief Financial Officer

 



 

 

 

  PURCHASER:       CC NEUBERGER PRINCIPAL HOLDINGS II SPONSOR LLC       By: /s/
Chinh E. Chu     Name: Chinh E. Chu     Title: Authorized Signatory

 



 

 

 

EXHIBIT A

 

Warrant Agreement

 





 

 



 

EXHIBIT B

 

Registration and Shareholder Rights Agreement

 

 



 